Citation Nr: 1733277	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  13-26 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an upper back condition.

2.  Entitlement to service connection for chest pain. 

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Appellant served in the Army National Guard and Army Reserves from February 1989 to November 1996.  His service included periods of inactive duty training (INACDUTRA) and active duty for training (ACDUTRA), including ACDUTRA from June 20, 1989 to August 24, 1989.

These matters come before the Board of Veterans' Appeals (Board) from a May 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

In February 2014, the Appellant participated in a videoconference hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.

These matters were before the Board in May 2014 and July 2016, when they were remanded for additional development.

During the pendency of the remand, October 2016 and April 2017 rating decisions granted service connection amyotrophic lateral sclerosis (ALS), depression, sleep apnea, bilateral upper and lower extremity numbness, tinnitus, bilateral knee strains; entitlement to automobile or other conveyance and adaptive equipment; and entitlement to specially adapted housing.  As the October 2016 and April 2017 rating decisions constitute full grants of the claims for service connection, those claims are no longer before the Board.. 

Additionally, as noted in the April 2017 rating decision the Veteran has been assigned a 100 percent disability rating and special monthly compensation (SMC) based on additional service-connected disabilities independently ratable at 60 percent or more, effective October 22, 2010.  As October 22, 2010 is the effective date for the Veteran's grant of entitlement for his various service connection claims, his claim for TDIU has been rendered moot.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In April 2017 and May 2017 statements, the Veteran and his representative withdrew from appellate review the Veteran's claim of entitlement to service connection for an upper back condition.

2.  In April 2017 and May 2017 statements, the Veteran and his representative withdrew from appellate review the Veteran's claim of entitlement to service connection for chest pain.

3.  In April 2017 and May 2017 statements, the Veteran and his representative withdrew from appellate review the Veteran's claim of entitlement to service connection for hypertension.


CONCLUSION OF LAW

1.  The criteria for withdrawal of appeal as to the issue of entitlement to service connection for an upper back condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of appeal as to the issue of entitlement to service connection for chest pain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


3.  The criteria for withdrawal of appeal as to the issue of entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may    be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2016). 

The VACOLS tracking system indicates that the Veteran's appeals were transferred to the Board on April 11, 2017.

In a statement received on April 27, 2017, the Veteran requested to "cancel any pending appeals" and indicated there "should be no pending appeals."  In a cover sheet to the Veteran's statement, the Veteran's representative stated that the Veteran was withdrawing all issues currently on appeal.  In a May 3, 2017 statement, the Veteran's representative reiterated that the Veteran desired to withdraw all pending appeals.  As the Veteran has withdrawn the appeals on these issues, there remain   no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals regarding entitlement to service connection for an upper back condition, chest pain, and hypertension, and the appeals are dismissed.



ORDER

The appeal as to the issue of entitlement to service connection for an upper back condition is dismissed.

The appeal as to the issue of entitlement to service connection for chest pain is dismissed.

The appeal as to the issue of entitlement to service connection for hypertension is dismissed.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


